             Case 7:19-cv-00080 Document 1 Filed 03/25/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

FOREMAN ELECTRIC SERVICES, INC.                     §
    Plaintiff,                                      §
v.                                                  §     Case No. 17:19-cv-80
                                                    §
HALIRON POWER, LLC                                  §
     Defendant.                                     §

                         DEFENDANT’S NOTICE OF REMOVAL

       Defendant, Haliron Power, LLC (hereinafter “Haliron”), pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, hereby removes this action from the District Court of Ector County, Texas, to

the United States District Court for the Western District of Texas, Midland/Odessa Division. In

support of removal, Haliron states:

       1.      On February 20, 2019, Plaintiff, Foreman Electric Services, Inc. (hereinafter

“Foreman”), filed his original petition in the County Court at Law 1 of Ector County, Texas,

where it was assigned case number CC-19-0079-CV.

       2.      Foreman served Haliron with the original petition and citation on March 25, 2019.

       3.      This notice of removal is timely filed. 28 U.S.C. § 1446(b).

       4.      The basis for jurisdiction in this Court is complete diversity of citizenship under

28 U.S.C. § 1332(a). Foreman alleges it is a corporation under the laws of Puerto Rico. Orig.

Pet. ¶ 1. Foreman alleges and Haliron avers that it is a foreign limited liability company

organized and existing under the laws of the State of Arkansas. Orig. Pet. ¶ 2.

       5.      The amount in controversy exceeds $75,000, exclusive of interest and costs. 28

U.S.C. § 1332(a). Plaintiff’s Original Petition asserts a cause of action suit on sworn account;

for breach of contract; and quantum meruit/unjust enrichment. Foreman seeks judgment of and

from Haliron for $7,979,670.16 and attorney fees. Haliron believes in light of the nature of
                   Case 7:19-cv-00080 Document 1 Filed 03/25/19 Page 2 of 3



Foreman’s claims and the amount of money associated with that claim, the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

          6.         Under 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

upon Haliron are attached to this notice as Exhibit A.

          7.         Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

          8.         Haliron will promptly serve written notice of the filing of this notice of removal

upon counsel for Plaintiff and will file a copy of this notice with the District Court of Ector

County, Texas, as requited by 28 U.S.C. § 1446(d).

          9.         Plaintiff did not request a jury in the state court suit.

          FOR THESE REASONS, Defendant, Haliron Power, LLC, hereby removes this action to

this Court for further proceedings according to law.

                                                        Respectfully submitted,

                                                        Dick R. Holland
                                                        State Bar No: 09845050
                                                        dholland@shaferfirm.com
                                                        SHAFER, DAVIS, O'LEARY & STOKER
                                                        700 N. Grant, Suite 201
                                                        Odessa, Texas 79760-1552
                                                        Tel: (432) 332-0893
                                                        Fax: (432) 333-5002

                                                        By: /s/ Dick R. Holland
                                                                Dick R. Holland

                                                        -and-




Foreman Electric Services, Inc. v. Haliron Power, LLC
Defendant’s Notice of Removal                                                                    Page 2
                   Case 7:19-cv-00080 Document 1 Filed 03/25/19 Page 3 of 3



                                                        Application for Admission to Process
                                                        Brent M. Langdon
                                                        State Bar No. 11902250
                                                        blangdon@ldatty.com
                                                        LANGDONDAVIS, L.L.P.
                                                        5902 Summerfield, Ste. A
                                                        Texarkana, Texas 75505-5547
                                                        Tel: (903) 223-3246
                                                        Fax: (903) 223-5227

                                                           Attorneys for Defendant




                                               CERTIFICATE OF SERVICE


          I certify that a true copy of the above has been served on this the 25th day of March 2019,

to counsel of record as follows:

          Brad J. Davidson/Kristen Vander-Plas                        Via eFileTexas.gov & CM/ECF
          DAVIDSON SHEEN, LLP
          12405 Quaker Avenue, Suite B
          Lubbock, Texas 79424
          E-mail: brad@davidsonsheen.com


                                                                      By: /s/ Dick R. Holland
                                                                              Dick R. Holland

                                                                      Attorneys for Defendant




Foreman Electric Services, Inc. v. Haliron Power, LLC
Defendant’s Notice of Removal                                                                   Page 3
